United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Washington, DC, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 11-512
Issued: September 28, 2011

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

On December 23, 2010 appellant filed a timely appeal of a June 28, 2010 final decision
of the Office of Workers’ Compensation Programs (OWCP). The appeal was docketed as
No. 11-512.
On a prior appeal, the Board had directed OWCP to issue a decision on the merits of the
claim.1 The Board explained that appellant had timely requested reconsideration of a March 15,
2007 merit decision by OWCP, but OWCP delayed issuance of a decision which compromised
appellant’s appeal rights.
The June 28, 2010 OWCP decision is not a decision on the merits of the claim. The
decision found that appellant’s reconsideration was insufficient “to warrant a review of our prior
decision at this time.” The case will be remanded for a decision on the merits of the claim, in
accord with the Board’s May 18, 2010 order, without further delay.

1

Docket No. 09-2022 (issued May 18, 2010).

IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 28, 2010 is set aside and the case remanded for further
action consistent with this order of the Board.
Issued: September 28, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

2

